 

Case 1:20-cv-07113-GBD-OTW Document 24

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MICHAEL GAFFNEY,
Plaintiff,

-against-

20 Civ. 7113 (GBD)(OTW)

MUHAMMAD ALI ENTERPRISES LLC;
AUTHENTIC BRANDS GROUP LLC; ROOTS OF,
INC., d/b/a ROOTS OF FIGHT; and DOES 1-10,

Defendants.

GEORGE B. DANIELS, United States District Judge:
Oral argument on Defendants’ motion to dismiss, (ECF No. 21) is scheduled for June 3,

2021 at 10:30 am.

Dated: New York, New York
April 1, 2021
SO ORDERED.

Pung B Doirwla

RGF B. DANIELS
United States District Judge

 
